Order entered November 9, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00868-CV

                              DON A. MITCHELL, Appellant

                                              V.

                       FREESE & GOSS, PLLC, ET AL., Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-08251

                                          ORDER
       We GRANT appellant’s November 5, 2015 unopposed motion for an extension of time

to file a reply brief. Appellant shall file a reply brief by DECEMBER 28, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE